Citation Nr: 1122754	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a foot disorder, to include a left heel spur and metatarsalgia.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel









INTRODUCTION

The Veteran served on active duty from June 18, 1992 to September 25, 1992.  The Veteran completed additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between September 1992 and November 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a back disorder that originated during his active service.  Specifically, he contends that his current back pain is related to a muscle strain that he experienced while doing physical training in August 1992.  He also alleges that his back disorder was aggravated from jumping out of vehicles and lifting howitzers and ammunition during reserve training in July 1999.  He further contends that his back pain was exacerbated during a training exercise in October 2000, when he was thrown to the floor in the back of a five ton vehicle that was involved in an accident.  The Veteran additionally contends that he has a foot disorder that originated during training exercises in 1997, at which time the Veteran was required to jump out of vehicles during field artillery operations.

With respect to the Veteran's back disorder claim, the Veteran's service treatment records (STRs) reveal that in August 1992, while on active duty, he was diagnosed with a muscle strain in his back.  He reported having back pain for three days after completing extra physical training.  The record additionally reveals that the Veteran has received regular treatment for back pain from Damion Loperfit, D.C. and Sadat Smith, D.C., since November 1998.

The Veteran was afforded a VA spine examination in September 2007.  Imaging studies revealed that the Veteran had a very mild disc height loss at L5-S1, without instability or other signs of degenerative process.  The VA examiner diagnosed the Veteran with lumbago, and additionally provided the opinion that the Veteran's chronic low back pain was less likely than not the result of the one episode of completing too much physical training while on active duty.  The examiner based this opinion on the fact that there was no evidence of an inciting event/trauma while in service other than the reported three days of back pain, and that there were no chronic complaints contained in the Veteran's STRs.  In large part, the VA examiner's opinion is based on a lack of documented complaints or treatment during service and this has clearly been held to be an insufficient basis for an opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, but instead relied on the service treatment records to provide a negative opinion).  The examiner additionally gave the opinion that the Veteran likely had a pre-existing back condition that was aggravated by service; however the examiner provided no rationale for this opinion.  Failure to provide a rationale for a medical opinion renders an opinion inadequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Accordingly, the Board finds that this issue must be remanded in order to provide the Veteran with a new VA examination.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

With respect to the Veteran's foot disorder claim, the Veteran's STRs are devoid of any complaint of or treatment for a foot disorder.  However, the Veteran claims that his foot disorder was caused by or aggravated by training exercises performed while he was either on ACDUTRA or INACDUTRA.  In this regard, the Board observes that the record contains a copy of the Veteran's Army National Guard Retirement Point History Statement, revealing that the Veteran has completed numerous training exercises both on ACDUTRA and INACDUTRA.  Moreover, the private medical records in the claims file reveal that the Veteran was diagnosed with a heel spur and metatarsalgia in March 1998.  The Veteran contends that the heel spur resulted from reserve training exercises conducted in 1997.  The record also reveals that the Veteran was diagnosed with bilateral fasciitis in September 2008.  On this record, it is unclear whether the Veteran has a current disability that may be related to his reserve training.  As the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any current foot disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As this case is being remanded for the foregoing reasons, the RO/AMC should also make an effort to obtain any recent private medical records pertaining to the Veteran's claimed disorders.  In this regard, the Board notes that the Veteran has received fairly regular treatment for his back pain from Damion Loperfito, D.C., and Sadat Smith, D.C., and fairly regular treatment for his foot conditions from John Bazata, D.P.M.  Records of his foot care, dated since September 2008, and records of his back care, dated since February 2006, have not been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent and/or outstanding treatment records from Damion Loperfito, D.C., John Bazata, D.P.M., and Sadat Smith, D.C.  Any response received should be memorialized in the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA spine examination with an appropriate VA examiner, other than the examiner that examined the Veteran in September 2007.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should describe and diagnose all current back disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed back disorder had its clinical onset during active service, ACDUTRA or INACDUTRA, or is related to any in-service or training related disease, event, or injury, including the muscle spasm that the Veteran experienced in August 1992, the reported back problems during training exercises in July 1999, and/or the reported five-ton vehicle accident in October 2000.  In providing this opinion, the examiner should specifically address the Veteran's claimed continuity of symptomatology since service. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, schedule the Veteran for a VA foot examination with an appropriate VA examiner.  The Veteran's claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should describe and diagnose all current foot disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed foot disorder had its clinical onset during the Veteran's ACDUTRA or INACDUTRA, or is related to any training-related event or injury.  In providing this opinion, the examiner should specifically address the Veteran's contention that his heel spur and metatarsalgia, diagnosed in March 1998, resulted from field artillery operations during his reserve training.  The examiner should additionally address the Veteran's September 2008 diagnosis of bilateral fasciitis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal.  If any of the Veteran's claims remain denied, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return any such issues to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


